DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no. 17531226 on November 19, 2021. Please note claims 1-20 are pending and have been examined.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140225090 A1) in view of Im (US 20160118446 A1).

Regarding claim 1, Lee discloses: A touch display apparatus (see Fig. 7, discloses OLED touch display apparatus including a solar cell) comprising: 
a light-emitting device on a device substrate (Fig. 7, OLED 210 on a substrate 301); 
an encapsulating unit on the light-emitting device (Fig. 7, [0029], discloses an encapsulation layer or a passivation layer may be further formed on the cathode region 200 in order to protect the OLED 210), 
a touch sensor on the encapsulating unit (Fig. 7, [0029], touch panel 101 stacked over the encapsulation layer or a passivation layer formed on the cathode region 200); and 
a photo-electric device between the encapsulating unit and the touch sensor (Fig. 7, solar cell 410 between the encapsulating layer formed on the cathode region 200 and touch panel 101), the photo-electric device including a light-absorbing layer that overlaps the touch sensor (Fig. 7, [0036], [0065], discloses solar cell 410 incudes a p-type region 464, an intrinsic region 463, an n-type region 462 and overlaps the touch panel 101, and solar cell 410 absorbs external light A introduced through a circuit board 301 made of a transparent material, and causes a potential difference between an n-type electrode and a p-type electrode to generate electric energy).  
While Lee teaches the encapsulating unit in touch display device, Lee does not seem to explicitly teach the encapsulating unit including at least one organic encapsulating layer and at least one inorganic encapsulating layer.
However, in the same field of endeavor of the solar cell integrated touch display device, Im teaches the encapsulating unit including at least one organic encapsulating layer and at least one inorganic encapsulating layer (Fig. 1, [0058]-[0059], discloses the encapsulation layer 130 and additional overcoat layer 135 disposed over the display structure 125. The encapsulation layer 130 may include a transparent organic material or a silicon-based insulation material, and additional overcoat layer 135 formed with silicon nitride (SiNx) containing hydrogen (H)).
	Therefore, in view of teachings of Lee and Im, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulating unit of Lee with encapsulating unit including at least one organic encapsulating layer and at least one inorganic encapsulating layer as suggested by Im in order to provide proper electrical insulation between electrical components.

Allowable Subject Matter
6. 	Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 2: Lee in view of Im teaches the limitations of parent claim 1. Lee further teaches wherein the photo-electric device further includes a lower electrode between the encapsulating unit and the light-absorbing layer (Lee, Fig. 7, [0029], discloses electrode 465 of the solar cell 410 between the encapsulation layer formed on cathode region 200 and light absorbing layers 462, 463 and 464).
Won (US 20180323240 A1) teaches organic light-emitting display device having a touch sensor in which touch sensor includes first touch electrodes, second touch electrodes, first bridges, and second bridges (see Fig. 2, first touch electrodes 152e, first bridges 152b, second touch electrodes 154e, second bridges 154b) the first touch electrodes and the second touch electrodes disposed on the encapsulating unit (Fig. 3, discloses the first touch electrodes 152e and second touch electrodes 154e disposed over the encapsulating unit 140), the first bridges connecting the first touch electrodes, the second bridges connecting the second touch electrodes (Fig. 2, Fig. 3, bridge electrodes 152b and 154b).
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, wherein the lower electrode overlaps the first touch electrodes and the second touch electrodes, and wherein the first touch electrodes and the second touch electrodes of the touch sensor are an upper electrode of the photo-electric device, in the context of detailed structural arrangement of the photo-electric device integrated in touch display device, in  the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
 	Dependent claims 3-12 are objected by virtue of their dependency.

7.	Claims 13-20 are allowed.
The following is an examiner’s statement for reasons for allowance, after thorough updated search and reconsideration:
Regarding claim 13, Lee discloses: A touch display apparatus (see Fig. 7, discloses OLED touch display apparatus including a solar cell) comprising: 
58a bank insulating layer on a device substrate, the bank insulating layer defining emission areas (Fig. 7, [0046], isolators 406 of pixel boundary region 109 partitioning the pixel region); 
light-emitting devices on the emission areas of the device substrate (Fig. 7, OLED 210 on a substrate 301); 
an encapsulating unit on the device substrate, the encapsulating unit covering the bank insulating layer and the light-emitting devices (Fig. 7, [0029], discloses an encapsulation layer or a passivation layer may be further formed on the cathode region 200 in order to protect the OLED 210); 
a photo-electric device (Fig. 7, solar cell 410) including a lower electrode, a light-absorbing layer, and an upper electrode, which are sequentially stacked on the encapsulating unit (Fig. 7, [0065], disclose solar cell 410 includes positive electrode 465, a p-type region 464, an intrinsic region 463, an n-type region 462 and are sequentially stacked on the encapsulating unit), the photo-electric device overlapping the bank insulating layer (Fig. 7, solar cell 410 overlapping the isolators 406 of pixel boundary region 109).
Im (US 20160118446 A1) teaches the similar disclosure of the encapsulation layer 130 and additional overcoat layer 135 disposed on the solar cell 115 (see Fig. 1).
Won (US 20180323240 A1) teaches organic light-emitting display device having a touch sensor in which touch sensor includes first touch electrodes, second touch electrodes, first bridges, and second bridges (see Fig. 2, first touch electrodes 152e, first bridges 152b, second touch electrodes 154e, second bridges 154b) the first touch electrodes and the second touch electrodes disposed on the encapsulating unit (Fig. 3, discloses the first touch electrodes 152e and second touch electrodes 154e disposed over the encapsulating unit 140), the first bridges connecting the first touch electrodes, the second bridges connecting the second touch electrodes (Fig. 2, Fig. 3, bridge electrodes 152b and 154b).
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, first touch electrodes disposed side by side on the touch insulating layer; and first bridges connecting each of the first touch electrodes to other first touch electrodes adjacent in a first direction, 
wherein the first bridges are disposed on a same layer as the upper electrode of the photo-electric device, in the context of detailed structural arrangement of the photo-electric device integrated in touch display device, in  the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693